—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered April 28, 1992, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After the defendant was found fit to stand trial, there was no evidence of changed circumstances to indicate that the defendant’s mental status had deteriorated. Therefore, the trial court did not improvidently exercise its discretion in denying the defendant’s application for a further psychiatric examination pursuant to CPL article 730 to ascertain his competency (see, People v Gensler, 72 NY2d 239, cert denied 488 US 932; *494People v Greco, 177 AD2d 648; People v Savona, 176 AD2d 362; People v Rogers, 163 AD2d 337; People v Picozzi, 106 AD2d 413). Rosenblatt, J. P., Ritter, Copertino and Santucci, JJ., concur.